Case 1:20-cv-08206-JPC Document 29-5 Filed 12/01/20 Page 1 of 3




                      EXHIBIT 5
                         Case 1:20-cv-08206-JPC Document 29-5 Filed 12/01/20 Page 2 of 3




From:                                             Goldmintz, Gene
Sent:                                             Wednesday, November 18, 2020 9:39 AM
To:                                               Cooper, Richard J.; Cestero, Francisco L.
Cc:                                               Graulich, Timothy; Perez-Marques, Antonio J.; Cormack, Matthew; cboccuzzi@cgsh.com
Subject:                                          RE: Samarco
Attachments:                                      2020.11.11.Letter.re.Samarco.pdf


Rich and Paco:

We have not received a further response to the matters raised in the letter. Please let us know Cleary’s availability to
engage on the matters discussed therein.

Thank you,


Gene Goldmintz
Davis Polk & Wardwell LLP
450 Lexington Avenue | New York, NY 10017
+1 212 450 4306 tel | +1 646 724 0855 mobile
gene.goldmintz@davispolk.com


Confidentiality Note: This email is intended only for the person or entity to which it is addressed and may contain information that is privileged, confidential or otherwise
protected from disclosure. Unauthorized use, dissemination, distribution or copying of this email or the information herein or taking any action in reliance on the contents of
this email or the information herein, by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is
strictly prohibited. If you have received this email in error, please notify the sender immediately and destroy the original message, any attachments thereto and all copies.
Please refer to the firm's Privacy Notice for important information on how we process personal data. Our website is at www.davispolk.com.




From: Cooper, Richard J. <rcooper@cgsh.com>
Sent: Wednesday, November 11, 2020 11:26 AM
To: Goldmintz, Gene <gene.goldmintz@davispolk.com>; Cestero, Francisco L. <fcestero@cgsh.com>
Cc: Graulich, Timothy <timothy.graulich@davispolk.com>; Perez-Marques, Antonio J. <antonio.perez@davispolk.com>;
Cormack, Matthew <matthew.cormack@davispolk.com>; cboccuzzi@cgsh.com
Subject: RE: Samarco

Thanks Gene.

Rich


—
Richard J. Cooper
Cleary Gottlieb Steen & Hamilton LLP
Assistant: kpistilli@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2276
rcooper@cgsh.com | clearygottlieb.com


From: Goldmintz, Gene <gene.goldmintz@davispolk.com>
Sent: Wednesday, November 11, 2020 10:55 AM
To: Cooper, Richard J. <rcooper@cgsh.com>; Cestero, Francisco L. <fcestero@cgsh.com>
Cc: Graulich, Timothy <timothy.graulich@davispolk.com>; Perez-Marques, Antonio J. <antonio.perez@davispolk.com>;

                                                                                       1
                         Case 1:20-cv-08206-JPC Document 29-5 Filed 12/01/20 Page 3 of 3

Cormack, Matthew <matthew.cormack@davispolk.com>; Boccuzzi Jr., Carmine D. <cboccuzzi@cgsh.com>
Subject: Samarco

Rich, Paco:

Please see attached letter sent on behalf of Timothy Graulich.


Gene Goldmintz
Davis Polk & Wardwell LLP
450 Lexington Avenue | New York, NY 10017
+1 212 450 4306 tel | +1 646 724 0855 mobile
gene.goldmintz@davispolk.com


Confidentiality Note: This email is intended only for the person or entity to which it is addressed and may contain information that is privileged, confidential or otherwise
protected from disclosure. Unauthorized use, dissemination, distribution or copying of this email or the information herein or taking any action in reliance on the contents of
this email or the information herein, by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is
strictly prohibited. If you have received this email in error, please notify the sender immediately and destroy the original message, any attachments thereto and all copies.
Please refer to the firm's Privacy Notice for important information on how we process personal data. Our website is at www.davispolk.com.




This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the sender
immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions, and
the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




                                                                                       2
